Citation Nr: 0526413	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-20 669	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 
2003, for the grant of service connection for fibromyalgia.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right hand, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
carpal tunnel syndrome of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
February 1979 to October 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veteran Affairs (VA).

In September 2004, a hearing was held at the RO before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The RO has assigned an effective date of May 6, 2003 for 
the grant of service connection for fibromyalgia.

2.  In October 1992, the appellant submitted an application 
for benefits to the VA; she claimed entitlement to service 
connection for, among others, back and neck aches and 
weakness and numbness of the arms, hands and wrists.

3.  The appellant is right-handed.

4.  The appellant's right carpal tunnel syndrome is 
manifested by subjective complaints of weakness, numbness and 
loss of grip in the right hand and by objective medical 
evidence of no deficits relating to the medial nerve in the 
right hand.

5.  The appellant's left carpal tunnel syndrome is manifested 
by subjective complaints of weakness, numbness and loss of 
grip in the left hand and by objective medical evidence of no 
deficits relating to the medial nerve in the left hand.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date of October 
16, 1992, for the award of service connection for 
fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.160, 
3.400 (2004).

2.  The criteria for a disability evaluation of in excess of 
10 percent for the right (major) carpal tunnel syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.55, 4.59, 4.124a, Diagnostic Code 
8515 (2004).

3.  The criteria for a compensable disability evaluation the 
left (minor) carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.55, 4.59, 4.124a, Diagnostic Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Earlier effective date claim

The appellant has alleged that award of service connection 
for fibromyalgia should have been effective as of the date 
after her separation from service.  With a claim for service 
connection, the effective date of an award will be (1) the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service or (2) the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

On October 27, 1992, the RO received a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
the appellant presented claims of entitlement to service 
connection for back and neck aches, weakness and numbness of 
the arms, hands and wrists, loss of feeling while walking and 
sitting, numbness of legs, blurred vision, migraines and 
sinus infections.  In April 1993, the appellant was informed 
by the RO that her claims for the right and left wrists and 
for frontal sinusitis had been granted.  The appellant was 
also informed that her claims for service connection for 
blurred vision and intermittent numbness of the right lower 
extremity had been denied.  However, the RO made no mention 
of any action on the claim for service connection for back 
and neck aches.

In May 2003, the appellant submitted a VA Form 21-4138 in 
which she requested service connection for fibromyalgia.  In 
it September 2003 rating action, the RO noted that the 
appellant had been treated in-service for multiple joint 
pains and that she had been diagnosed with fibrositis in 
1988.  This diagnosis was rendered based in part on her 
longstanding history of arm, neck, shoulder and wrist pain.  
The RO also noted that the VA medical records had indicated 
that the appellant had continually received treatment for 
this condition.  Furthermore, the RO cited the July 2003 VA 
medical examination report that indicated that the appellant 
complained of pains on both sides of neck, left side of back, 
both shoulders, both feet, both ankles and both elbows.  The 
physical examination demonstrated widespread tender points in 
the neck, back, shoulders, elbows and hands.  The examiner 
rendered a diagnosis of fibromyalgia and opined that the 
appellant's current fibromyalgia was at least as likely as 
not to have been apparent during her active military service.

Based on the foregoing, the Board finds that the October 27, 
1992 VA Form 21-526 was the starting point for the September 
2003 grant of service connection for the fibromyalgia claim.  
Clearly, the claims for the back and neck aches were not 
addressed until the September 2003 rating decision.  The 
appellant originally claimed back and neck aches as 
representing her disability and her service record included a 
diagnosis to explain her complaint.  The July 2003 physical 
examination findings of widespread tender points in the neck, 
back and shoulders, among others, formed the basis for the 
examiner's diagnosis of the appellant's fibromyalgia.  The 
Board notes that very similar complaints and findings led to 
the in-service diagnosis of fibrositis.  

Therefore, after resolving reasonable doubt in the 
appellant's favor, the Board finds that the record supports 
the claim for entitlement to an effective date of October 16, 
1992, the day after the appellant's discharge from service, 
for the award of service connection for the fibromyalgia.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.  The Board 
notes that an effective date back to the date of service is 
appropriate since it is undisputed that this claim was filed 
within one year of service.  38 U.S.C.A. § 5110(b)(1).

II.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant testified at her September 2004 Board hearing 
that she experienced numbness in her hands and difficulty 
flexing her fingers.  She stated that she had continuous pain 
and that the pain would wake her up at night.  See Hearing 
Transcript pp. 16-17.

Review of the VA treatment records reveals that the appellant 
underwent nerve conduction studies in October 2001.  She 
complained of numbness in both hands, tingling in the hands 
that radiated to the shoulders, pain in hands and arms, 
weakness of the hands, cramping of the hands and wrists and a 
burning sensation in the hands and wrists.  On physical 
examination, there was no atrophy.  Sensation was normal in 
the arms.  Tone was normal.  Right arm strength was normal.  
Left arm strength was normal.  The right median and ulnar 
motor and bilateral sensory nerve conduction studies were 
normal.  There was no electrical abnormality on testing, nor 
was the neurological examination abnormal.  The neurologist 
rendered a diagnosis of pain in the limb, likely a 
manifestation of her fibromyalgia.  

In July 2002, the appellant complained of hand, arm and 
shoulder discomfort with hand numbness.  An October 2002 note 
indicates that the appellant complained of bilateral 
numbness, pain, burning and weakness in both arms.  She said 
the pain was unresolving with her current medications.  On 
physical examination, motor strength was 5/5 in both arms 
with normal bulk and tone.  Sensory testing was normal.  
Neurological testing was normal and her symptoms were thought 
to be musculoskeletal.  In April 2003, the appellant 
continued to complain of upper extremity pain.  She requested 
a new splint for her wrists.  

The appellant underwent a VA medical examination in July 
2003; the examiner reviewed the appellant's claims file and 
medical records.  The appellant complained of problems with 
her median nerve on each side.  She said that rest would 
alleviate her symptoms.  These symptoms included pain in each 
elbow, constant numbness in her hands, muscle stiffness and 
weakness and sleep disturbances due to the pain.  On physical 
examination, the appellant appeared to be uncomfortable.  She 
appeared in pain with any motion.  Tinel's sign was negative 
bilaterally.  Sensory testing was intact in each hand.  Motor 
examination was intact without focal weakness.  There was no 
limitation in joint motion, but there was pain and stiffness 
with passive motion of the elbow, among other areas.  

The appellant is right-handed (as noted in the December 1992 
VA medical examination).  Her service-connected right and 
left carpal tunnel syndrome disabilities have been rated by 
the RO under the provisions of 38 C.F.R. § 4.125(a), 
Diagnostic Code 8515.  Under this regulatory provision for 
the dominant or major hand, mild incomplete paralysis of the 
median nerve warrants a 10 percent evaluation, moderate 
incomplete paralysis of the median nerve warrants a 30 
percent evaluation, and severe incomplete paralysis of the 
median nerve warrants a 50 percent evaluation.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; flexion of the wrist weakened; pain with tropical 
disturbances warrants a 70 percent evaluation.

For the minor or nondominant hand, mild incomplete paralysis 
of the median nerve warrants a 10 percent evaluation, 
moderate incomplete paralysis of the median nerve warrants a 
20 percent evaluation, and severe incomplete paralysis of the 
median nerve warrants a 40 percent evaluation.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; flexion of the wrist weakened; pain with tropical 
disturbances warrants a 60 percent evaluation.

The Board finds that moderate incomplete paralysis of the 
median nerve has not been demonstrated in the appellant's 
right hand.  Tinel's sign has been negative in each upper 
extremity.  Sensory testing has been normal.  No muscle 
atrophy has been demonstrated.  Nerve conduction studies and 
neurological examinations have been normal.  In fact, the 
diagnosis of carpal tunnel syndrome has been questioned; it 
is thought the appellant's symptoms are related to her 
fibromyalgia.  The Board concludes that these findings do not 
demonstrate the presence of carpal tunnel syndrome of more 
than mild severity in the right wrist, and that the findings 
thereby do not support a rating in excess of 10 percent on 
the right.  Given the limited symptomatology shown on 
examination, a rating in excess of this level is not 
warranted.

As for the appellant's nondominant, or minor, left hand, all 
current neurological examinations have been negative for 
findings related to carpal tunnel syndrome.  Again, the 
validity of the diagnosis of left carpal tunnel syndrome has 
been questioned and it is thought the appellant's symptoms 
are related to her fibromyalgia.  Therefore, the Board finds 
that clinical evidence of carpal tunnel syndrome of even mild 
severity has not been demonstrated on the left side.  Thus, a 
compensable evaluation is not warranted pursuant to 
Diagnostic Code 8515.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a disability 
rating in excess of 10 percent for her right carpal tunnel 
syndrome disability under Diagnostic Code 8515.  The Board 
also finds that the preponderance of the evidence is against 
the appellant's claim for a compensable disability rating for 
her left carpal tunnel syndrome disability under Diagnostic 
Code 8515.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the carpal tunnel 
disabilities may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected carpal tunnel disabilities have presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
higher schedular ratings are available for each of the 
disabilities at issue in this case, but the required 
manifestations have not been shown.  The Board further finds 
that no evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for carpal tunnel syndrome, and 
she has not demonstrated marked interference with employment 
that is due solely to either carpal tunnel disability.  The 
appellant has not offered any objective evidence of any 
symptoms due to these disabilities that are not contemplated 
by the rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating a rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her rating claims.  In the April 
2004 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to a higher rating for the right and left carpal 
tunnel disability.  In June 2003, the RO sent the appellant a 
letter in which she was informed of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  Implicit in 
these notices was the requirement for the veteran to submit 
pertinent evidence in her possession.  Therefore, VA has no 
outstanding duty to inform under the VCAA.  (Although the 
2004 notice was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
requires remand to the RO.  Nothing about the evidence or the 
appellant's response to the RO's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was given the 
opportunity to testify before the Board.  The appellant was 
provided with the text of 38 C.F.R. § 3.159 in the SOC issued 
in April 2004.  The appellant did not provide any information 
to VA concerning treatment records that she wanted the RO to 
obtain for her that were not obtained.  In September 2004, 
the appellant was informed that she could submit more 
evidence; no evidence was thereafter submitted.  Therefore, 
there is no duty to assist that was unmet.


ORDER

Entitlement to an effective date of October 16, 1992, for 
service connection for fibromyalgia is granted, subject to 
the regulations governing payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome is denied.

Entitlement to a compensable evaluation for left carpal 
tunnel syndrome is denied.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


